Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/07/21 have been fully considered but they are not persuasive.
Applicant’s arguments based on the alternative embodiment makeup/breakout assembly 40a (Payne; alternative embodiment Fig. 14; makeup/breakout assembly 40a; col. 15:28-30 alternative embodiment) are not on point because the 10/14/20 office action relied on makeup/breakout assembly 40 (Payne; preferred embodiment Fig. 10; makeup/breakout assembly 40; col. 12:35-37 preferred embodiment).
Regarding the linear range of motion and the loading/unloading passageway, applicant argues that “intersects” and “passes through” are not the same. Examiner disagrees because Payne’s linear range of motion of the rack-and-pinion gear 54 passes through the loading/unloading passageway in order to yield the result of transferring pipe section 32 between the magazine 42 and the pair of tines 96 (the drill stem vice).
Applicant’s arguments regarding the dependent claims are similarly refuted as described above.
The previous drawing objection(s) has/have been addressed and is/are withdrawn.
The previous specification objection(s) has/have been addressed and is/are withdrawn.
The previous claim objection(s) has/have been addressed and is/are withdrawn.
The previous 35 U.S.C. 112(b) rejection(s) has/have been addressed and is/are withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “movable track” (see claim 10; MPEP 608.02(d) “conventional features”; alternatively, applicant’s next written response can make an admission statement that the “movable track” is a well-known and conventional feature at the effective filing date of the invention) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
In view of applicant’s disclosure and context, examiner interprets the term “vice” in “drill stem vice” to refer to a “vise” and is just an alternative spelling of the word “vise”.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. Olander US10648251. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application 16838243 and Olander ‘251 are directed to a drill stem loader 140 and a method of drill stem loading with a linear range of motion 410. Olander ‘251’s drill stem vice 120 inherently has a passageway in order to receive and remove a drill stem 110 from the drill stem vice 120 itself, and the linear range of motion 410 necessarily passes through the loading/unloading passageway because the second end 412 of the linear range of motion is within the gripping jaws of the drill stem vice 120.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7, 10-11, 13-15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Payne et al. US6550547 (cited in IDS).
Regarding independent claim 1, Payne discloses, in Figures 1-4, 7, and 10,
A directional drill stem loader (pipe handling system 17), comprising:
a drill stem magazine (magazine 42);
a linear actuator (drive assembly 52);
a drill stem vice having a loading/unloading passageway (Fig. 10; col. 13:13-33; two tines 96 of second wrench 94 of drive system 16 and of makeup/breakout assembly 40 in which the passageway is the area between the two tines 96 which secure pipe section 32); and
a drill stem gripper (gripper device 58) coupled to the linear actuator, wherein the drill stem gripper is adapted to (intended-use) hold a drill stem (pipe section 32) within a linear range of motion (rack-and-pinion gear 54 provides the linear motion);
wherein a first end of the linear range of motion is directly beneath a dispensing port (open bottom 46) of the drill stem magazine, and a second end of the linear range of motion is within gripping jaws (combination of Fig. 2, 7, and 10 show how a pipe 

Regarding claim 4, Payne discloses wherein the drill stem gripper is adapted to (intended-use) support a drill stem (pipe section 32) from underneath the drill stem (Fig. 4).

Regarding claim 5, Payne discloses wherein the drill stem gripper is coupled to the linear actuator by a linkage (Fig. 4; pivot pin 60) that is configured to (intended-use) move the drill stem gripper completely to one side of a drill stem (pipe section 32) during a retraction operation.

Regarding claim 7, Payne discloses wherein the loader includes a pair of linear actuators and drill stem grippers (Fig. 3).

Regarding independent claim 10, Payne discloses the invention substantially as claimed as described above in reference to claim 1, and
A directional drill (Fig. 1; boring machine 10), comprising:

a power supply (col. 10:8-10 “thrust motor” for moving spindle 26) coupled to the drill head.

Regarding claim 11, Payne discloses further including a track system to move and position the directional drill (Fig. 1; movable track wheels and rotating track).

Regarding claim 13, Payne discloses wherein the dispensing port of the drill stem magazine is located over a center of the directional drill (Fig. 1 and 3; magazine 42 is installed over/above the frame 14; Fig. 3 shows padeyes for the magazine 42 to attach to assembly frame 51).

Regarding independent claim 14, Payne discloses the invention substantially as claimed as described above in reference to claim 1, and
A method of drill stem loading (Fig. 4, 7, and 10), comprising:
moving the drill stem along a single linear range of motion directly (the drill stem has only a single destination to travel to which is the spindle connection area 34 for connection to spindle 26 of drive system 16) from the dispensing port through a loading/unloading passageway (combination of Fig. 2, 7, and 10; linear rack-and-pinion gear 54 delivers the pipe/stem 32 to a position that intersects with the passageway; Fig. 7 with steps 716-728 indicating that the linear range of motion and the passageway overlap/coincide) into gripping jaws of a drill stem vice; and


Regarding claim 15, Payne discloses wherein actuating the gripping device includes gripping a drill stem from beneath (Fig. 4), and wherein releasing the gripping device includes moving the gripping device away from beneath the drill stem to a side of the drill stem before retracting the gripping device to the dispensing port (Fig. 4 and flowchart Fig. 7; pipe holding member 56 of gripper device 58 pivots beneath and to the side of the drill stem which then allows the transport member 50 to continue moving to position the gripper device 58 to receive the next pipe section 32 in magazine 42).

Regarding claim 18, Payne discloses wherein only two actuation sequences are used during the drill stem loading operation (Fig. 4; loading transport member 50 is one actuation sequence, and unloading transport member 50 is another actuation sequence in which a sequence can include multiples steps within the sequence itself; “only” does not necessarily require “consisting of” - see MPEP 2111.03 regarding transitional phrases).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Payne et al. US6550547 (cited in IDS) alone.
Regarding claim 2, Payne teaches the invention substantially as claimed as described above, but does not teach wherein the linear actuator includes a hydraulic cylinder. However, in the instant application’s specification [16] lines 1-2, it is noted that other known equivalents to hydraulic cylinder linear actuators include rack-and-pinion systems. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the linear actuator as taught by Payne with a hydraulic cylinder linear actuator since they are known equivalents that yield the predictable result of providing linear actuation with a reasonable expectation of success (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)).

Regarding claim 6, Payne teaches the invention substantially as claimed as described above, and wherein the drill stem gripper includes a single gripping actuator (spring 61) and an inclined leading edge 64 (Fig. 4).

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the anchor for spring 61 (Fig. 4) as taught by Payne to include an opposing inclined leading edge since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art (In re Regis Paper Co. v. Bemis Co., 193 USPQ 8). Doing so would help to prevent the pipe from rolling up and over the spring’s anchor point during linear actuation (see labeled figure below).

    PNG
    media_image1.png
    528
    462
    media_image1.png
    Greyscale


Regarding claim 16, Payne teaches the invention substantially as claimed as described above, and an actuation means (spring 61) that cooperates with a linkage (pivot pin 60) to actuate an inclined leading edge 64 (Fig. 4).

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the anchor for spring 61 (Fig. 4) as taught by Payne to include an opposing inclined leading edge since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art (In re Regis Paper Co. v. Bemis Co., 193 USPQ 8). Doing so would help to prevent the pipe from rolling up and over the spring’s anchor point during linear actuation (see labeled figure above in reference to claim 6).
Modified Payne does not teach a single hydraulic cylinder.
Payne teaches, in Figures 5A-C, an alternative embodiment gripper device 58a that relies on a hydraulic cylinder 69.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the gripping device pivot means as taught by modified Payne with the hydraulic cylinder 69 pivot means as taught by Payne’s alternative embodiment in Figure 5 since doing so would yield the predictable result of providing clamping and unclamping means with a reasonable expectation of success (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Payne et al. US6550547 (cited in IDS) in view of 16838243 Instant Application’s Prior Art Admission.
Regarding claim 8, Payne teaches the invention substantially as claimed as described above, but does not teach wherein the linear actuator includes two hydraulic cylinders with one of the two hydraulic cylinders on each end of a common rod. 
In the 16838243 instant application’s specification [16] lines 1-2, it is noted that other known equivalents to hydraulic cylinder linear actuators include rack-and-pinion systems.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the linear actuator as taught by Payne with a hydraulic cylinder linear actuator with a rod as taught by 16838243 instant application’s admission of prior art since they are known equivalents that yield the predictable result of providing linear actuation with a reasonable expectation of success.
Modified Payne does not teach a second hydraulic cylinder for the rod. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify linear actuator as taught by modified Payne to include a second hydraulic cylinder working in parallel with the first hydraulic cylinder to actuate the rod since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art (In re Regis Paper Co. v. Bemis Co., 193 USPQ 8). Doing so would provide additional power to actuate the rod.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Payne et al. US6550547 (cited in IDS) in view of Price US6360830 (cited in IDS).
Regarding claim 12, Payne teaches the invention substantially as claimed as described above, but does not teach a drill fluid supply system. Price teaches drilling with drilling fluid for the purpose of removing cuttings and dirt (Price; col. 1:31-35). It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the directional drill as taught by Payne to include a drill fluid supply system as taught by Price for the purpose of removing cuttings and dirt (Price; col. 1:31-35).

Claim(s) 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Payne et al. US6550547 (cited in IDS) in view of Sewell et al. US7600584 and in view of Lanzl US6223837.
Regarding claims 3 and 17, Payne teaches the invention substantially as claimed as described above, but does not teach wherein the linear range of motion is substantially vertical; wherein moving the drill stem along the single linear range of motion includes moving the drill stem along a single vertical range of motion.
Sewell teaches, in Figures 8-9, a pipe handling system 130 comprising a magazine 132 that is pivotally movable, a frame 134, a brace 156, a support member 148, and a drive system 136.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the magazine as taught by Payne with the pipe handling system 130 as taught by Sewell since both assemblies are known elements 
Modified Payne does not teach wherein the linear range of motion is substantially vertical; wherein moving the drill stem along the single linear range of motion includes moving the drill stem along a single vertical range of motion.
Lanzl teaches, in Figure 2, a linear range of motion that is substantially vertical in that it is perpendicular with respect to the normal orientation of the drilling axis 9 and drilling output shaft 8. This interpretation of the claim term “substantially vertical” is consistent with 16838243 instant application’s [0022] that recites “In the Example of Figure 4, the linear actuator 302 is aligned to be substantially vertical with respect to the normal orientation of the directional drill 100 shown in Figure 4” in which vertical is based on and relative to the direction of directional drill 100 as opposed to necessarily being based on and/or relative to the ground/surface.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the linear range of motion so that it is substantially vertical for the purpose providing a quicker and more efficient dispensing means because the shuttle arms 55 of Payne will avoid having to travel a relatively longer distance to reach the magazine columns that are farther away from the spindle 26 of .

Allowable Subject Matter
Claim(s) 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and timely filing a terminal disclosure in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome the double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Weixler US6311788 teaches, in Figures 1-4, a magazine and manipulation apparatus for drilling rod parts for a drill. The assembly includes a confirmation device 36 (col. 6:40-45 hydraulic piston/cylinder unit with articulation points 37 and 38, claw parts 25 and 26, arm 21, and an actuating device (not shown))

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/JM/            Examiner, Art Unit 3672                                                                                                                                                                                            	02/24/21